Citation Nr: 0829259	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-26 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

In an RO administrative decision dated in April 2004, VA 
determined that the veteran's service from November 1978 to 
June 1981 was honorable, but that the service from June 1981 
to March 1983 was under other than honorable conditions due 
to willful and persistent misconduct, and hence, a bar to VA 
monetary benefits based on that period of service.  See 
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12(d)(4) 
(2007).  Consequently, the Board will not consider his period 
of service from June 1981 to March 1983, with respect to in-
service incurrence or aggravation of an acquired psychiatric 
disorder.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California.

In his August 2005 substantive appeal, the veteran requested 
a hearing before a member of the Board.  In a written 
statement received in August 2007, the veteran withdrew his 
request.

In February 2008, the Board remanded the matter to the RO via 
the AMC, for due process considerations and to request from 
the Social Security Administration (SSA) all records related 
to the veteran's claim for Social Security disability 
benefits.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A chronic acquired psychiatric disorder was not manifested in 
service or in the veteran's first post-service year, and is 
not shown to be related to his service.






CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
not established.  38 U.S.C.A. 1110, 1112, 1137, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises. It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience. Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The Board notes that the service medical records (SMRs) in 
this case are limited, consisting only of a report of 
enlistment medical examination conducted in March 1978.  A 
December 2003 response from the National Personnel Records 
Center (NPRC) does not indicate that the veteran's records 
were lost or destroyed, but indicates that the only service 
medical record on file was the enlistment report of medical 
examination.  The Board has considered the U.S. Court of 
Appeals for Veterans Claims (Court) statement in Washington 
v. Nicholson, 19 Vet. App. 362, 371 (2005) that:

In cases where, as here, the appellant's SMRs have been 
lost or destroyed, the Board's obligation to provide 
well reasoned findings and conclusions to evaluate and 
discuss all of the evidence that may be favorable to the 
appellant, and to provide an adequate statement of the 
reasons or bases for its rejection of such evidence is 
heightened.

Even though the record does not demonstrate that the 
veteran's SMRs were lost or destroyed, given the NPRC's 
response, the Board has undertaken its analysis with this 
heightened duty in mind.  As explained in the "Duty to 
notify and assist" section, below, the veteran was asked to 
provide alternative evidence to substantiate his claims.  
Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

The report of enlistment medical examination only 
demonstrates that the veteran's psychiatric state was normal 
at the time he entered into service.  The report is not 
probative of any disability incurred during service.  

The veteran claims that he began feeling depressed and 
experiencing emotional problems and family problems during 
service.  A lay statement from the veteran's alleged ex-
spouse "L.B." in July 2004 claims that the veteran had 
emotional problems during service.  There are no service 
medical records to substantiate these lay statements.

The first diagnosis of an acquired psychiatric disorder in 
the claims folder is from Dr. "Z." with the Riverside 
County Department of Mental Health in February 2002, over 20 
years after discharge from service.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

More importantly, the competent evidence of record provides 
evidence against a finding of a nexus between any current 
psychiatric disorder and the veteran's period of active 
service from November 1978 to June 1981.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Specifically, the veteran was first diagnosed with major 
depressive disorder some twenty years after service.  
Throughout the veteran's psychiatric treatment, treatment 
records fail to indicate any connection between service and 
the disorder at issue.  Rather, the treatment records do not 
make any mention of the veteran's time in service at all.

The fact that the veteran himself (during this treatment) 
makes no reference to service provides evidence against his 
own claim. 

The lack of any evidence linking the veteran's current 
psychiatric disability to his service is highly probative 
against the claim.

The veteran's own statements to medical personnel regarding 
his social, family, and psychiatric history are particularly 
noteworthy to this claim.  In a February 2002 assessment by 
Dr. Z., the veteran stated that he had been depressed "on 
and off" for two years (2000, many years after service).  

Once again, the veteran fails to cite his service as the 
basis of his problem, providing evidence against his own 
claim.     

Overall, the psychiatric and other medical personnel who have 
evaluated the veteran have given diagnoses of depression 
without any connection to service.  The Board must find that 
this is highly probative negative evidence against this 
claim.

With respect to the veteran's and Ms. B.'s own contentions, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, to the extent that the veteran is able 
to observe continuity of psychiatric symptoms since service, 
his opinions are outweighed by the lack of pertinent findings 
of chronic disability in service, the lack of pertinent 
findings until approximately 20 years after service, and the 
lack of any medical opinion linking or indicating a link to 
service.  In sum, the medical evidence demonstrates that the 
veteran is not entitled to service connection for an acquired 
psychiatric disorder.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in December 2003, April 2004, and June 
2004, that fully addressed all four notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no medical evidence was submitted to 
demonstrate a nexus between the current psychiatric disorder 
and the veteran's service.  Therefore the low threshold set 
by McLendon was not met and no examination needed to be 
obtained.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted records from 
Riverside County Department of Mental Health and Palo Verde 
Hospital.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).






ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


